UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
MEGAN VILLELLA, Individually and on       :   Civil Action No. 1:15-cv-02106-ER-GWG
Behalf of All Others Similarly Situated,  :   (Consolidated)
                                          :
                              Plaintiff,  :   CLASS ACTION
                                          :
       vs.                                :   STIPULATION OF SETTLEMENT
                                          :
CHEMICAL AND MINING COMPANY OF :
CHILE INC., et al.,                       :
                                          :
                              Defendants.
                                          :
                                          x




4849-3055-8674.v4
          This Stipulation of Settlement, dated December 11, 2020 (the “Stipulation”), is made and

entered into by and between: (i) Lead Plaintiff The Council of the Borough of South Tyneside

Acting in its Capacity as the Administering Authority of the Tyne and Wear Pension Fund (“Tyne

and Wear”) (on behalf of itself and each Class Member), by and through its counsel of record in the

Litigation; and (ii) Defendant Chemical and Mining Company of Chile Inc., a/k/a Sociedad Química

y Minera de Chile S.A. (“SQM” or the “Company”), by and through its counsel of record in the

Litigation.1 The Stipulation is intended to fully, finally, and forever resolve, discharge, and settle the

Litigation and the Released Claims, subject to the approval of the Court and the terms and conditions

set forth in this Stipulation.

I.        THE LITIGATION

          The Litigation is currently pending before the Honorable Edgardo Ramos in the United States

District Court for the Southern District of New York (the “Court”). The initial complaint in this

action was filed on March 19, 2015. On October 14, 2015, the Court appointed Lead Plaintiff and

Lead Counsel.

          Lead Plaintiff’s Corrected Consolidated Complaint for Violation of the Securities Laws (the

“Complaint”), filed on February 9, 2016, alleges that Defendant violated §10(b) of the Securities

Exchange Act of 1934. More specifically, Lead Plaintiff alleges that throughout the Class Period

(June 30, 2010 through March 18, 2015, inclusive), Defendant made materially false and misleading

statements and/or failed to disclose adverse information regarding the Company’s business and

operations, which caused the price of the Company’s American Depository Shares (“ADSs”) to trade

at artificially inflated prices, until the market learned of the false and misleading statements or



1
          All capitalized terms not otherwise defined shall have the meanings ascribed to them in §IV.1
herein.

                                                  -1-
4849-3055-8674.v4
omissions, and the Company’s ADS price significantly declined. Defendant contends that it did not

violate §10(b) of the Securities Exchange Act of 1934. Specifically, Defendant denies, inter alia,

that the alleged fraudulent statements caused alleged damages to Class Members, including Lead

Plaintiff.

         On March 30, 2016, SQM moved to dismiss the Complaint. Lead Plaintiff opposed the

motion on May 26, 2016, and SQM filed its reply on June 29, 2016. On March 28, 2017, the Court

issued its Opinion and Order, granting in part and denying in part SQM’s motion to dismiss. SQM

answered the Complaint on April 25, 2017. On January 10, 2018, Lead Plaintiff moved for class

certification. SQM took document and deposition discovery of Lead Plaintiff and Lead Plaintiff’s

investment manager responsible for Lead Plaintiff’s investment in SQM. On December 12, 2018,

SQM filed its opposition to the class certification motion. SQM simultaneously filed a motion to

exclude Lead Plaintiff’s expert. Lead Plaintiff filed its opposition to the motion to exclude and its

reply to the class certification motion on January 25, 2019. SQM filed its reply to its motion to

exclude Lead Plaintiff’s expert on February 15, 2019. On September 23, 2019, the Court certified

the Class and denied SQM’s motion to exclude.

         The Settling Parties have conducted extensive fact and expert discovery, including

depositions, the production and review of documents, and exchange of expert reports.

         On April 16, 2020, the Settling Parties filed motions for summary judgment and motions to

exclude experts at trial. On June 19, 2020, the Settling Parties filed their responses to the various

motions, and filed their reply briefs on August 3, 2020. The motions remained pending at the time

this Settlement was reached.

         On April 19, 2018, the Settling Parties participated in a voluntary confidential mediation with

the Hon. Layn R. Phillips (Ret.), an experienced mediator. The mediation was preceded by

                                                  -2-
4849-3055-8674.v4
submission of mediation statements by the Settling Parties. The Settling Parties engaged in good

faith negotiations, but did not reach a settlement, and litigation continued. On October 9, 2020,

Defendant and Lead Plaintiff participated in another mediation session with Judge Phillips. Prior to

this session, the Settling Parties provided to Judge Phillips and exchanged supplemental mediation

materials. The Settling Parties engaged in arm’s-length negotiations during the mediation session,

and were unable to reach an agreement, but continued settlement discussions through Judge Phillips.

On November 11, 2020, the Settling Parties reached an agreement-in-principle to resolve the

Litigation, and executed a term sheet memorializing their agreement. The agreement included,

among other things, the Settling Parties’ agreement to settle the Litigation in return for a cash

payment of $62,500,000 for the benefit of the Class, subject to the negotiation of the terms of a

Stipulation of Settlement and approval by the Court. This Stipulation (together with the Exhibits

hereto) reflects the final and binding agreement between the Settling Parties.

II.      DEFENDANT’S DENIALS OF LIABILITY

         Throughout this Litigation, Defendant has denied, and continues to deny, causing any

damages and any liability under §10(b) of the Securities Exchange Act of 1934. Among other

things, Defendant expressly has denied, and continues to deny, that the price of SQM ADSs was

artificially inflated as a result of any materially false or misleading statement or omission, that any

Class Member, including Lead Plaintiff, has suffered any damages, or that any Class Member,

including Lead Plaintiff, was harmed by any conduct alleged in the Litigation or that could have

been alleged therein. Defendant maintains that it has meritorious defenses to the §10(b) claim

alleged in the Litigation.

         As set forth below, neither the Settlement nor any of the terms of this Stipulation shall be

construed or deemed to be evidence of or constitute an admission, concession, or finding of any


                                                 -3-
4849-3055-8674.v4
liability or damage whatsoever or any infirmity in the defenses that Defendant has, or could have,

asserted. Defendant is entering into this Stipulation solely to eliminate the burden, expense, and

uncertainty of further litigation. Defendant has determined that it is desirable and beneficial to it that

the Litigation be settled in the manner and upon the terms and conditions set forth in this Stipulation.

III.     LEAD PLAINTIFF’S CLAIMS AND THE BENEFITS OF SETTLEMENT

         Lead Plaintiff and Lead Counsel believe that the claims asserted in the Litigation have merit

and that the evidence developed to date supports the claims asserted therein. However, Lead

Plaintiff and Lead Counsel recognize and acknowledge the expense and length of continued

proceedings necessary to prosecute the Litigation through trial and through appeals. Lead Plaintiff

and Lead Counsel also have taken into account the uncertain outcome and the risk of any litigation,

especially in complex actions such as this Litigation, as well as the difficulties and delays inherent in

this Litigation where witnesses are located in Chile and where much of the evidence requires

translation from Spanish to English. Lead Plaintiff and Lead Counsel also are mindful of the

inherent problems of proof under and possible defenses to the securities law violations asserted in

the Litigation. Lead Plaintiff and Lead Counsel believe that the Settlement set forth in this

Stipulation confers substantial benefits upon the Class. Based on their own investigation and

evaluation, Lead Plaintiff and Lead Counsel have determined that the Settlement set forth in this

Stipulation is in the best interests of Lead Plaintiff and the Class.

IV.      TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between Lead

Plaintiff (on behalf of itself and the Class Members) and Defendant, by and through their counsel

that, subject to the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil

Procedure, in consideration of the benefits flowing to the parties from the Settlement, the Litigation


                                                  -4-
4849-3055-8674.v4
and the Released Claims shall be finally and fully compromised, settled, and released, and the

Litigation shall be dismissed with prejudice upon and subject to the terms and conditions of this

Stipulation, as follows:

         1.         Definitions

         As used in this Stipulation the following terms, when capitalized, have the meanings

specified below:

         1.1        “Authorized Claimant” means any Class Member who submits a valid Claim to the

Claims Administrator that is accepted for payment.

         1.2        “Claim(s)” means a paper claim submitted on a Proof of Claim and Release form or

an electronic claim that is submitted to the Claims Administrator.

         1.3        “Claims Administrator” means the firm of Gilardi & Co. LLC.

         1.4        “Class” means all Persons who purchased or otherwise acquired SQM ADSs traded

on the New York Stock Exchange during the Class Period. Excluded from the Class are: (i) SQM;

(ii) any entity in which SQM has a controlling interest; (iii) the officers and directors of SQM; (iv)

the legal representatives, heirs, successors or assigns of any such excluded party; and (v) any person

who sold the entirety of their position in SQM ADS before January 11, 2015. Also excluded from

the Class is any Person who would otherwise be a Member of the Class but who validly and timely

requests exclusion in accordance with the requirements set by the Court.

         1.5        “Class Member” or “Member of the Class” mean a Person who falls within the

definition of the Class as set forth in ¶1.4 above.

         1.6        “Class Period” means the period from June 30, 2010 through March 18, 2015,

inclusive.




                                                  -5-
4849-3055-8674.v4
         1.7        “Defendant” means Chemical and Mining Company of Chile Inc., a/k/a Sociedad

Química y Minera de Chile S.A.

         1.8        “Effective Date,” or the date upon which this Settlement becomes “Effective,” means

the first date by which all of the events and conditions specified in ¶7.1 of the Stipulation have been

met and have occurred or have been waived.

         1.9        “Escrow Agent” means the law firm of Robbins Geller Rudman & Dowd LLP or its

successor(s).

         1.10       “Final” means, with respect to any order or Judgment of the Court, that such order or

Judgment represents a final and binding determination of all issues within its scope and has not been

reversed, vacated, or modified in any way and is no longer subject to appellate review, either

because of disposition on appeal and conclusion of the appellate process or because of passage,

without action, of time for seeking appellate review. Without limitation, an order or Judgment

becomes final when: (a) either no appeal therefrom has been filed and the time has passed for any

notice of appeal to be timely filed therefrom; or (b) an appeal has been filed and either (i) the court

of appeals has either affirmed the order or Judgment or dismissed that appeal and the time for any

reconsideration or further appellate review has passed; or (ii) a higher court has granted further

appellate review and that court has either affirmed the underlying order or judgment or affirmed the

court of appeals’ decision affirming the judgment or dismissing the appeal. For purposes of this

paragraph, an “appeal” shall include any motion for reconsideration or petition for a writ of

certiorari or other writ that may be filed in connection with approval or disapproval of this

Settlement. Any appeal or proceeding seeking subsequent judicial review pertaining solely to an

order issued with respect to: (i) attorneys’ fees, costs, or expenses, (ii) the Plan of Allocation (as

submitted or subsequently modified), or (iii) the procedures for determining Authorized Claimants’

                                                    -6-
4849-3055-8674.v4
recognized Claims, shall not in any way delay, affect, or preclude the time set forth above for the

Judgment to become Final, or otherwise preclude the Judgment from becoming Final.

         1.11       “Judgment” means the Final Judgment and Order of Dismissal with Prejudice to be

rendered by the Court, substantially in the form attached hereto as Exhibit B, as well as any form of

final judgment that may be entered by the Court in a form other than the form attached hereto as

Exhibit B and where none of the Settling Parties elects to terminate this Settlement by reason of such

variance, consistent with the terms of this Stipulation.

         1.12       “Lead Counsel” means the law firm of Robbins Geller Rudman & Dowd LLP.

         1.13       “Lead Plaintiff” means The Council of the Borough of South Tyneside Acting in Its

Capacity as the Administering Authority of the Tyne and Wear Pension Fund.

         1.14       “Lead Plaintiff’s Counsel” means any attorney or firm who has appeared in the

Litigation on behalf of Lead Plaintiff or the Class.

         1.15       “Litigation” means the action captioned Villella v. Chemical and Mining Company of

Chile Inc., No. 1:15-cv-02106-ER-GWG, pending in the United States District Court for the

Southern District of New York.

         1.16       “Net Settlement Fund” means the Settlement Fund less: (i) any Court-awarded

attorneys’ fees, expenses, and interest thereon; (ii) Notice and Administration Expenses; (iii) Taxes

and Tax Expenses; and (iv) other Court-approved deductions.

         1.17       “Person(s)” means an individual, corporation (including all divisions and subsidiaries

thereof), limited liability corporation, professional corporation, partnership, limited partnership,

limited liability partnership, limited liability company, joint venture, association, joint stock

company, estate, legal representative, trust, unincorporated association, government or any political

subdivision or agency thereof, and any business or legal entity and all of their respective spouses,

                                                    -7-
4849-3055-8674.v4
heirs, beneficiaries, executors, administrators, predecessors, successors, representatives, or

assignees.

         1.18       “Plan of Allocation” means a plan or formula of allocation of the Net Settlement

Fund whereby the Net Settlement Fund shall be distributed to Authorized Claimants. Any Plan of

Allocation is not part of this Stipulation and neither Defendant nor their Related Parties shall have

any responsibility or liability with respect thereto.

         1.19       “Proof of Claim and Release” means the Proof of Claim and Release form for

submitting a Claim that a Class Member must complete and submit should that Class Member seek

to share in a distribution of the Net Settlement Fund. The Proof of Claim and Release shall be

substantially in the form attached hereto as Exhibit A-2, subject to approval of the Court.

         1.20       “Related Parties” means Defendant’s former, present or future parents, subsidiaries,

divisions, controlling persons, associates, related entities and affiliates and each and all of their

respective present and former employees, members, partners, principals, officers, directors,

controlling shareholders, agents, attorneys, advisors (including financial or investment advisors),

accountants, auditors, consultants, underwriters, investment bankers, commercial bankers, entities

providing fairness opinions, general or limited partners or partnerships, limited liability companies,

members, joint ventures and insurers and reinsurers of each of them; as well as the predecessors,

successors, estates, immediate family members, spouses, heirs, executors, trusts, trustees,

administrators, agents, legal or personal representatives, assigns, and assignees of each of them, in

their capacity as such.

         1.21       “Released Claims” means any and all rights, liabilities, suits, debts, obligations,

demands, damages, losses, judgment matters, issues, claims (including “Unknown Claims,” as

defined in ¶1.31 hereof), and causes of action of every nature and description whatsoever, in law,

                                                    -8-
4849-3055-8674.v4
equity, or otherwise, whether known or unknown, asserted or unasserted, accrued or unaccrued,

fixed or contingent, liquidated or unliquidated, whether arising under federal, state, local, statutory,

common or foreign law, or any other law, rule, or regulation, whether class and/or individual in

nature, based on, arising out of, or in connection with both: (i) the purchase of SQM ADSs during

the Class Period; and (ii) the allegations, transactions, acts, facts, matters, occurrences, disclosures,

filings, representations, statements, omissions, or events that were or could have been alleged or

asserted in the Litigation. “Released Claims” does not include claims to enforce the Settlement, or

the claims of any person or entity that submits a request for exclusion that is accepted by the Court.

         1.22       “Released Defendant’s Claims” means any and all claims and causes of action of

every nature and description whatsoever, including both known claims and Unknown Claims,

against Lead Plaintiff, Lead Plaintiff’s Counsel or any Class Member that arise out of or relate in any

way to the institution, prosecution, or settlement of the claims against Defendant in the Litigation,

except for claims relating to the enforcement of the Settlement.

         1.23       “Released Defendant Party” or “Released Defendant Parties” or “Released Persons”

mean each and all of Defendant, Defendant’s counsel, and any of their Related Parties.

         1.24       “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” mean each and every Class

Member, Lead Plaintiff, Lead Counsel, Lead Plaintiff’s Counsel, and each of their respective past or

present trustees, executors, administrators, officers, directors, partners, members, employees,

contractors, auditors, principals, agents, attorneys, predecessors, successors, assigns, representatives,

affiliates, joint venturers, shareholders, underwriters, insurers, personal or legal representatives,

estates, financial advisors or consultants, banks or investment bankers, parents, subsidiaries, general

or limited partners or partnerships, and limited liability companies; and the spouses, members of the

immediate families, representatives, and heirs of any Releasing Plaintiff Party who is an individual,

                                                    -9-
4849-3055-8674.v4
as well as any trust of which any Releasing Plaintiff Party is the settlor or which is for the benefit of

any of their immediate family members. Releasing Plaintiff Parties do not include any Person who

would otherwise be a Member of the Class but who validly and timely requests exclusion from the

Class.

         1.25       “Settlement” means the resolution of the Litigation in accordance with the terms and

provisions of this Stipulation.

         1.26       “Settlement Amount” means Sixty-Two Million Five Hundred Thousand U.S. Dollars

(U.S. $62,500,000.00) to be paid by check or wire transfer to the Escrow Agent pursuant to ¶2.2 of

this Stipulation, which payment the Settling Parties agree was made by SQM on or about

December 1, 2020.

         1.27       “Settlement Fund” means the Settlement Amount plus all interest and accretions

thereto.

         1.28       “Settlement Hearing” means the hearing set by the Court under Rule 23(e)(2) of the

Federal Rules of Civil Procedure to consider final approval of the Settlement.

         1.29       “Settling Parties” means, collectively, Defendant and Lead Plaintiff, on behalf of

itself and the Class.

         1.30       “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and

other charges of any kind (together with any and all interest, penalties, additions to tax and

additional amounts imposed with respect thereto) imposed by any governmental authority, including,

but not limited to, any local, state, and federal taxes.

         1.31       “Unknown Claims” means (a) any and all Released Claims which any of the

Releasing Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of the

release of the Released Defendant Parties, which, if known by him, her, or it, might have affected

                                                   - 10 -
4849-3055-8674.v4
his, her, or its settlement with and release of the Released Defendant Parties, or might have affected

his, her, or its decision(s) with respect to the Settlement, including, but not limited to, whether or not

to object to this Settlement or seek exclusion from the Class; and (b) any and all Released

Defendant’s Claims that any of the Released Defendant Parties do not know or suspect to exist in

his, her, or its favor at the time of the release of Lead Plaintiff, the Class and Lead Plaintiff’s

Counsel, which, if known by him, her, or it, might have affected his, her, or its settlement and release

of Lead Plaintiff, the Class and Lead Plaintiff’s Counsel. With respect to (a) any and all Released

Claims against the Released Defendant Parties, and (b) any and all Released Defendant’s Claims

against Lead Plaintiff, the Class and Lead Plaintiff’s Counsel, the Settling Parties stipulate and agree

that, upon the Effective Date, the Settling Parties shall expressly waive, and each Releasing Plaintiff

Party and Released Defendant Party shall be deemed to have, and by operation of the Judgment shall

have, expressly waived the provisions, rights, and benefits of California Civil Code §1542, which

provides:

                 A general release does not extend to claims that the creditor or releasing party
         does not know or suspect to exist in his or her favor at the time of executing the
         release and that, if known by him or her, would have materially affected his or her
         settlement with the debtor or released party.

The Settling Parties shall expressly waive, and each Releasing Plaintiff Party and Released

Defendant Party shall be deemed to have, and by operation of the Judgment shall have, expressly

waived any and all provisions, rights, and benefits conferred by any law of any state or territory of

the United States, or principle of common law, which is similar, comparable, or equivalent to

California Civil Code §1542. The Releasing Plaintiff Parties and Released Defendant Parties

acknowledge that they may hereafter discover facts, legal theories or authorities in addition to or

different from those which he, she, it or their counsel now knows or believes to be true with respect

to the subject matter of the Released Claims or Released Defendant’s Claims, but (a) the Releasing
                                                  - 11 -
4849-3055-8674.v4
Plaintiff Parties shall expressly fully, finally, and forever waive, compromise, settle, discharge,

extinguish and release, and each Releasing Plaintiff Party shall be deemed to have waived,

compromised, settled, discharged, extinguished, and released, and upon the Effective Date, and by

operation of the Judgment shall have waived, compromised, settled, discharged, extinguished, and

released, fully, finally, and forever, any and all Released Claims against the Released Defendant

Parties, known or unknown, suspected or unsuspected, contingent or non-contingent, accrued or

unaccrued, whether or not concealed or hidden, which now exist, or heretofore have existed, or may

hereafter exist, upon any theory of law or equity now existing or coming into existence in the future,

including, but not limited to, conduct which is negligent, intentional, with or without malice, or a

breach of any duty, law or rule, without regard to the subsequent discovery or existence of such

different or additional facts, legal theories, or authorities, and (b) the Released Defendant Parties

shall expressly fully, finally, and forever waive, compromise, settle, discharge, extinguish and

release, and upon the Effective Date, and by operation of the Judgment shall have waived,

compromised, settled, discharged, extinguished, and released, fully, finally, and forever, any and all

Released Defendant’s Claims against Lead Plaintiff, the Class and Lead Plaintiff’s Counsel, known

or unknown, suspected or unsuspected, contingent or non-contingent, whether or not concealed or

hidden, which now exist, or heretofore have existed, upon any theory of law or equity now existing

or coming into existence in the future, including, but not limited to, conduct which is negligent,

intentional, with or without malice, or a breach of any duty, law or rule, without regard to the

subsequent discovery or existence of such different or additional facts, legal theories, or authorities.

The Settling Parties acknowledge, and the Releasing Plaintiff Parties and Released Defendant Parties

shall be deemed by operation of the Judgment to have acknowledged, that the foregoing waiver was

separately bargained for and is an essential element of the Settlement of which this release is a part.

                                                 - 12 -
4849-3055-8674.v4
         2.         The Settlement

         2.1        The obligations incurred pursuant to the Stipulation are: (a) subject to approval by the

Court and the Judgment, reflecting such approval, becoming Final; and (b) in full and final

disposition of the Litigation and any and all Released Claims and Released Defendant’s Claims upon

and subject to the terms and conditions set forth herein.

                    a.     The Settlement Amount

         2.2        In full and final settlement of the claims asserted in the Litigation and in

consideration of the releases specified in ¶¶4.1-4.4 herein, SQM shall pay or shall cause the

Settlement Amount to be paid by check or wire transfer on or before December 14, 2020. The

Settling Parties agree that SQM paid the Settlement Amount to the Escrow Agent on or about

December 1, 2020. The Escrow Agent shall deposit the Settlement Amount plus any accrued

interest in a segregated escrow account (the “Escrow Account”) maintained by the Escrow Agent.

         2.3        Other than the obligation to pay or cause to be paid the Settlement Amount into the

Settlement Fund set forth in ¶2.2 herein, the Released Defendant Parties shall have no responsibility

for, interest in, or liability whatsoever with respect to: (i) any act, omission, or determination by

Lead Counsel or the Claims Administrator, or any of their respective designees, in connection with

the administration of the Settlement or otherwise; (ii) the management, investment, or distribution of

the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration, calculation,

or payment of any Claims asserted against the Settlement Fund; (v) any loss suffered by, or

fluctuation in value of, the Settlement Fund; or (vi) the payment or withholding of any Taxes,

expenses, and/or costs incurred in connection with the taxation of the Settlement Fund, distributions

or other payments from the Escrow Account, or the filing of any federal, state, or local returns.




                                                     - 13 -
4849-3055-8674.v4
         2.4        Other than the obligation to cause the payment of the Settlement Amount in

accordance with the terms of ¶2.2, Defendant shall have no obligation to make any other payments

pursuant to the Stipulation.

                    b.     The Escrow Agent

         2.5        The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶2.2

hereof in United States Agency or Treasury Securities or other instruments backed by the Full Faith

& Credit of the United States Government or an Agency thereof, or fully insured by the United

States Government or an Agency thereof and shall reinvest the proceeds of these instruments as they

mature in similar instruments at their then-current market rates. All risks related to the investment of

the Settlement Fund in accordance with the investment guidelines set forth in this paragraph shall be

borne by the Settlement Fund, and the Released Defendant Parties shall have no responsibility for,

interest in, or liability whatsoever with respect to investment decisions or the actions of the Escrow

Agent, or any transactions executed by the Escrow Agent. The Escrow Agent, through the

Settlement Fund, shall indemnify and hold each of the Released Defendant Parties and their counsel

harmless for the actions of the Escrow Agent.

         2.6        The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation, by an order of the Court, or with the prior written agreement of Defendant’s counsel.

         2.7        Subject to further order(s) and/or directions as may be made by the Court, or as

provided in this Stipulation, the Escrow Agent is authorized to execute such transactions as are

consistent with the terms of this Stipulation. The Released Defendant Parties shall have no

responsibility for, interest in, or liability whatsoever with respect to the actions of the Escrow Agent,

or any transaction executed by the Escrow Agent. The Escrow Agent, through the Settlement Fund,




                                                  - 14 -
4849-3055-8674.v4
shall indemnify and hold each of the Released Defendant Parties and their counsel harmless for any

transaction executed by the Escrow Agent.

         2.8        All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as such

funds shall be distributed pursuant to this Stipulation and/or further order(s) of the Court.

         2.9        Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

Defendant and/or order of the Court, reasonable costs and expenses actually incurred in connection

with providing notice of the Settlement by mail, publication, and other means, locating potential

Class Members, assisting with the submission of Claims, processing Proof of Claim and Release

forms, administering the Settlement, and paying escrow taxes, fees and costs, if any (“Notice and

Administration Expenses”), up to the sum of $500,000.00. Prior to the Effective Date, all such

Notice and Administration Expenses in excess of $500,000.00 may be paid from the Settlement

Fund only with prior approval of the Court. After the Effective Date, Notice and Administration

Expenses may be paid as incurred, without approval of Defendant or further order of the Court.

         2.10       It shall be Lead Counsel’s responsibility to disseminate the Notice (as defined in ¶3.1

below), Proof of Claim and Release, and Summary Notice (as defined in ¶3.1 below) to potential

Class Members in accordance with this Stipulation and as ordered by the Court. The Released

Defendant Parties shall have no responsibility for or liability whatsoever with respect to the Notice

and Administration Expenses, nor shall they have any responsibility or liability whatsoever for any

claims with respect thereto, including any claims that may arise from any failure of the notice

process. The Escrow Agent through the Settlement Fund, shall indemnify and hold each of the

Released Defendant Parties and their counsel harmless for any Notice and Administration Expenses.

                                                    - 15 -
4849-3055-8674.v4
                    c.     Taxes

         2.11       The Settling Parties agree as follows:

                    (a)    The Settling Parties and the Escrow Agent agree to treat the Settlement Fund

as being at all times a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1, and

the regulations promulgated thereunder. The Settling Parties and the Escrow Agent further agree

that the Settlement Fund shall be established pursuant to the Court’s subject matter jurisdiction

within the meaning of Treas. Reg. §1.468B-1(c)(1). In addition, the Escrow Agent shall timely

make such elections as necessary or advisable to carry out the provisions of this ¶2.11, including the

“relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the earliest permitted date.

Such elections shall be made in compliance with the procedures and requirements contained in such

regulations. It shall be the responsibility of the Escrow Agent to timely and properly prepare and

deliver the necessary documentation for signature by all necessary parties, and thereafter to cause the

appropriate filing to occur.

                    (b)    For the purpose of §1.468B of the Internal Revenue Code of 1986, as

amended, and the regulations promulgated thereunder, the “administrator” (as defined in Treas. Reg.

§1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall timely and properly file all

informational and other federal, state, or local tax returns necessary or advisable with respect to the

earnings on the Settlement Fund (including, without limitation, the returns described in Treas. Reg.

§1.468B-2(k)). Such returns (as well as the elections described in ¶2.11(a) hereof) shall be

consistent with this ¶2.11 and in all events shall reflect that all Taxes (including any estimated

Taxes, interest, or penalties) on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided in ¶2.11(c) hereof.




                                                   - 16 -
4849-3055-8674.v4
                    (c)   All (i) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon the Released Defendant Parties or their counsel with respect to any income

earned by the Settlement Fund for any period, after the deposit of the Settlement Amount, during

which the Settlement Fund does not qualify as a “qualified settlement fund” for federal or state

income tax purposes, and (ii) expenses and costs incurred in connection with the operation and

implementation of this ¶2.11 (including, without limitation, expenses of tax attorneys and/or

accountants and mailing and distribution costs and expenses relating to filing (or failing to file) the

returns described in this ¶2.11) (“Tax Expenses”), shall be paid out of the Settlement Fund; in all

events, the Released Defendant Parties and their counsel shall have no liability or responsibility

whatsoever for the Taxes or the Tax Expenses. The Escrow Agent, through the Settlement Fund,

shall indemnify and hold each of the Released Defendant Parties and their counsel harmless for

Taxes and Tax Expenses (including, without limitation, Taxes payable by reason of any such

indemnification). Further, Taxes and Tax Expenses shall be treated as, and considered to be, a cost

of administration of the Settlement Fund and shall be timely paid by the Escrow Agent out of the

Settlement Fund without prior order from the Court and the Escrow Agent shall be authorized

(notwithstanding anything herein to the contrary) to withhold from distribution to Authorized

Claimants any funds necessary to pay such amounts, including the establishment of adequate

reserves for any Taxes and Tax Expenses (as well as any amounts that may be required to be

withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Released Defendant Parties nor their

counsel are responsible nor shall they have any liability for any Taxes or Tax Expenses. The

Settling Parties hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys

and accountants to the extent reasonably necessary to carry out the provisions of this ¶2.11.

                                                  - 17 -
4849-3055-8674.v4
         2.12       This is not a claims-made settlement. As of the Effective Date, the Released

Defendant Parties, and/or any other Person funding the Settlement on their behalf, shall not have any

right to the return of the Settlement Fund or any portion thereof for any reason, and shall not have

liability should Claims made exceed the amount available in the Settlement Fund for payment of

such Claims. The Released Defendant Parties shall not be liable for the loss of any portion of the

Settlement Fund, nor have any liability, obligation, or responsibility for the payment of Claims,

Taxes, legal fees, or any other expenses payable from the Settlement Fund.

                    d.     Termination of Settlement

         2.13       In the event that this Stipulation is not approved or the Settlement is not approved, or

is terminated, canceled, or the Effective Date otherwise fails to occur for any reason, including,

without limitation, in the event the Judgment is reversed or vacated or altered following any appeal

taken therefrom, or is successfully collaterally attacked, or otherwise does not become Final, the

Settlement Fund less Notice and Administration Expenses or Taxes or Tax Expenses paid, incurred,

or due and owing pursuant to ¶¶2.9 and 2.11 hereof in connection with the Settlement provided for

herein, shall be refunded pursuant to written instructions from Defendant’s counsel in accordance

with ¶7.4 herein.

         3.         Preliminary Approval Order and Settlement Hearing

         3.1        Immediately following execution of this Stipulation, Lead Counsel shall submit this

Stipulation together with its Exhibits to the Court and shall apply for entry of an order (the

“Preliminary Approval Order”), substantially in the form of Exhibit A attached hereto, requesting,

inter alia, the preliminary approval of the Settlement set forth in this Stipulation, and approval for

the mailing of a settlement notice (the “Notice”) and publication of a summary notice (“Summary

Notice”), substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice shall


                                                     - 18 -
4849-3055-8674.v4
include the general terms of the Settlement set forth in this Stipulation, the proposed Plan of

Allocation, the general terms of the Fee and Expense Application, as defined in ¶6.1 hereof, and the

date of the Settlement Hearing.

         3.2        Within ten (10) business days after entry of the Preliminary Approval Order, SQM

shall provide the Claims Administrator, at no cost to Lead Plaintiff or the Class, whatever

shareholder records it is reasonably able to obtain from The Bank of New York Mellon, as

depositary of the SQM ADSs, containing the names and addresses of purchasers of SQM ADSs

during the Class Period. It shall be solely Lead Counsel’s responsibility to disseminate the Notice

and Summary Notice to the Class in accordance with this Stipulation and as ordered by the Court.

Class Members shall have no recourse as to the Released Defendant Parties with respect to any

claims they may have that arise from any failure of the notice process.

         3.3        Lead Counsel shall request that, after notice is given and not earlier than ninety (90)

calendar days after the later of the dates on which the appropriate Federal official and the appropriate

State officials are provided with notice pursuant to the Class Action Fairness Act of 2005, 28 U.S.C.

§1715 et seq. (“CAFA”), the Court hold the Settlement Hearing and approve the Settlement of the

Litigation as set forth herein. At or after the Settlement Hearing, Lead Counsel also will request that

the Court approve the proposed Plan of Allocation and the Fee and Expense Application.

         4.         Releases

         4.1        Upon the Effective Date, as defined in ¶1.8 hereof, Lead Plaintiff shall, and each and

every Releasing Plaintiff Party shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever waived, released, relinquished, discharged, and dismissed each and

every one of the Released Claims against each and every one of the Released Defendant Parties and

shall forever be barred and enjoined from commencing, instituting, prosecuting, or maintaining any


                                                    - 19 -
4849-3055-8674.v4
and all of the Released Claims against any and all of the Released Defendant Parties, whether or not

such Releasing Plaintiff Party executes and delivers the Proof of Claim and Release or shares in the

Net Settlement Fund. Claims to enforce the terms of this Stipulation are not released.

         4.2        Any Proof of Claim and Release that is executed by Class Members shall release all

Released Claims against the Released Defendant Parties and shall be substantially in the form

contained in Exhibit A-2 attached hereto.

         4.3        Upon the Effective Date, the Releasing Plaintiff Parties will be forever barred and

enjoined from commencing, instituting, prosecuting, or continuing to prosecute any action or other

proceeding in any court of law or equity, arbitration tribunal, or administrative forum, asserting the

Released Claims against any of the Released Defendant Parties.

         4.4        Upon the Effective Date, each of the Released Defendant Parties shall be deemed to

have, and by operation of the Judgment shall have, fully, finally, and forever released, relinquished,

and discharged all Released Defendant’s Claims against Lead Plaintiff, the Class and Lead

Plaintiff’s Counsel. Claims to enforce the terms of this Stipulation are not released.

         5.         Administration and Calculation of Claims, Final Awards, and
                    Supervision and Distribution of the Settlement Fund

         5.1        The Claims Administrator, subject to such supervision and direction of Lead Counsel

and the Court as may be necessary or as circumstances may require, shall administer and calculate

the Claims submitted by Class Members and shall oversee distribution of the Net Settlement Fund to

Authorized Claimants. Other than SQM’s obligation to provide the ADS holders’ records it is

reasonably able to obtain from The Bank of New York Mellon, as depositary of the SQM ADSs, as

provided in ¶3.2 above, the Released Defendant Parties and Defendant’s counsel shall have no

responsibility for or interest whatsoever in the administration of the Settlement or the actions or

decisions of the Claims Administrator, and shall have no liability whatsoever to the Releasing
                                                   - 20 -
4849-3055-8674.v4
Plaintiff Parties, including Lead Plaintiff, any other Class Members, or Lead Plaintiff’s Counsel, in

connection with such administration, including, but not limited to: (i) any act, omission, or

determination by Lead Counsel, the Escrow Agent, and/or the Claims Administrator, or any of their

respective designees or agents, in connection with the administration of the Settlement or otherwise;

(ii) the management or investment of the Settlement Fund or the Net Settlement Fund, or the

distribution of the Net Settlement Fund; (iii) the Plan of Allocation; (iv) the determination,

administration, calculation, or payment of any Claims asserted against the Settlement Fund; (v) any

losses suffered by, or fluctuations in value of, the Settlement Fund; or (vi) the payment or

withholding of any Taxes, expenses, and/or costs incurred with the taxation of the Settlement Fund

or the filing of any federal, state, or local returns.

         5.2        The Settlement Fund shall be applied as follows:

                    (a)    to pay all Notice and Administration Expenses;

                    (b)    to pay the Taxes and Tax Expenses;

                    (c)    to pay attorneys’ fees and expenses of Lead Plaintiff’s Counsel and to pay any

award to Lead Plaintiff for its reasonable costs and expenses (including lost wages) pursuant to 15

U.S.C. §78u-4(a)(4), if and to the extent allowed by the Court (the “Fee and Expense Award”); and

                    (d)    after the Effective Date, to distribute the Net Settlement Fund to Authorized

Claimants as provided by this Stipulation, the Plan of Allocation, or the orders of the Court.

         5.3        After the Effective Date, and in accordance with the terms of this Stipulation, the Plan

of Allocation, or such further approval and further order(s) of the Court as may be necessary or as

circumstances may require, the Net Settlement Fund shall be distributed to Authorized Claimants,

subject to and in accordance with the following provisions of this Stipulation.




                                                     - 21 -
4849-3055-8674.v4
         5.4        Within ninety (90) calendar days after the mailing of the Notice or such other time as

may be set by the Court, each Class Member shall be required to submit to the Claims Administrator

a completed Proof of Claim and Release, substantially in the form of Exhibit A-2 attached hereto,

signed under penalty of perjury and supported by such documents as are specified in the Proof of

Claim and Release.

         5.5        Except as provided herein or otherwise ordered by the Court, all Class Members who

fail to timely submit a valid Proof of Claim and Release, shall be forever barred from receiving any

payments pursuant to this Stipulation and the Settlement set forth herein, but will, in all other

respects, be subject to and bound by the provisions of this Stipulation, the releases contained herein,

and the Judgment, and will be barred from bringing any action against the Released Defendant

Parties concerning the Released Claims. Notwithstanding the foregoing, Lead Counsel shall have

the discretion (but not an obligation) to accept late-submitted Claims for processing by the Claims

Administrator so long as the distribution of the Net Settlement Fund to Authorized Claimants is not

materially delayed thereby. No Person shall have any claim against Lead Plaintiff, Lead Plaintiff’s

Counsel, the Claims Administrator or any Class Member by reason of the exercise or non-exercise of

such discretion.

         5.6        Each Proof of Claim and Release shall be submitted to and reviewed by the Claims

Administrator, under the supervision of Lead Counsel, who shall determine, in accordance with this

Stipulation and the approved Plan of Allocation, the extent, if any, to which each Claim shall be

allowed, subject to review by the Court pursuant to ¶5.8 below.

         5.7        Proof of Claim and Release forms that do not meet the submission requirements may

be rejected. Prior to rejecting a Proof of Claim and Release in whole or in part, the Claims

Administrator shall communicate with the claimant in writing to give the claimant the chance to

                                                    - 22 -
4849-3055-8674.v4
remedy any curable deficiencies in the Proof of Claim and Release submitted. The Claims

Administrator, under the supervision of Lead Counsel, shall notify, in a timely fashion and in

writing, all claimants whose Claims the Claims Administrator proposes to reject in whole or in part

for curable deficiencies, setting forth the reasons therefor, and shall indicate in such notice that the

claimant whose Claim is to be rejected has the right to a review by the Court if the claimant so

desires and complies with the requirements of ¶5.8 below.

         5.8        If any claimant whose timely Claim has been rejected in whole or in part for curable

deficiency desires to contest such rejection, the claimant must, within twenty (20) calendar days after

the date of mailing of the notice required in ¶5.7 above, or a lesser period of time if the Claim was

untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

claimant’s grounds for contesting the rejection along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a Claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the claimant’s request for review to the Court.

         5.9        Each claimant who declines to be excluded from the Class shall be deemed to have

submitted to the jurisdiction of the Court with respect to the claimant’s Claim, including, but not

limited to, all releases provided for herein and in the Judgment, and the Claim will be subject to

investigation and discovery under the Federal Rules of Civil Procedure, provided that such

investigation and discovery shall be limited to the claimant’s status as a Class Member and the

validity and amount of the claimant’s Claim. In connection with processing the Proofs of Claim and

Release, no discovery shall be allowed on the merits of the Litigation or the Settlement. All

proceedings with respect to the administration, processing and determination of Claims and the

determination of all controversies relating thereto, including disputed questions of law and fact with

respect to the validity of Claims, shall be subject to the jurisdiction of the Court, but shall not, in any

                                                   - 23 -
4849-3055-8674.v4
event, delay or affect the finality of the Judgment. All Class Members, other claimants, and parties

to this Settlement expressly waive trial by jury (to the extent any such right may exist) and any right

of appeal or review with respect to such determinations.

         5.10       Following the Effective Date, the Net Settlement Fund shall be distributed to the

Authorized Claimants substantially in accordance with the Plan of Allocation set forth in the Notice

and approved by the Court. No distributions will be made to Authorized Claimants who would

otherwise receive a distribution of less than $10.00. If there is any balance remaining in the Net

Settlement Fund after a reasonable period of time after the date of the distribution of the Net

Settlement Fund, the Claims Administrator at Lead Counsel’s direction shall, if feasible, redistribute

such balance among Authorized Claimants who negotiated the checks sent in the initial distribution

and who would receive a minimum of $10.00. These redistributions shall be repeated until the

balance remaining in the Net Settlement Fund is de minimis. Any de minimis balance that still

remains in the Net Settlement Fund after such reallocation(s) and payments, which is not feasible or

economical to reallocate, shall be donated to an appropriate non-sectarian, non-profit charitable

organization(s) unaffiliated with any party or their counsel serving the public interest selected by

Lead Counsel and approved by the Court.

         5.11       The Released Defendant Parties shall have no responsibility for, interest in, or

liability whatsoever with respect to the distribution of the Net Settlement Fund, the Plan of

Allocation, the determination, administration, or calculation of Claims, the payment or withholding

of Taxes or Tax Expenses, or any losses incurred in connection therewith. No Person shall have any

claim of any kind against the Released Defendant Parties with respect to the matters set forth in

¶¶5.1-5.13 hereof; and the Releasing Plaintiff Parties release the Released Defendant Parties from




                                                  - 24 -
4849-3055-8674.v4
any and all liability and claims arising from or with respect to the administration, investment, or

distribution of the Settlement Fund.

         5.12       No Person shall have any claim against the Released Defendant Parties, Lead

Plaintiff, Lead Plaintiff’s Counsel or the Claims Administrator, or any other Person designated by

Lead Counsel based on determinations or distributions made substantially in accordance with this

Stipulation and the Settlement contained herein, the Plan of Allocation, or further order(s) of the

Court.

         5.13       It is understood and agreed by the Settling Parties that any proposed Plan of

Allocation of the Net Settlement Fund, including, but not limited to, any adjustments to an

Authorized Claimant’s Claim set forth therein, is not a part of this Stipulation and is to be considered

by the Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy

of the Settlement set forth in this Stipulation, and any order or proceeding relating to the Plan of

Allocation shall not operate to terminate or cancel this Stipulation or affect the finality of the Court’s

Judgment approving this Stipulation and the Settlement set forth herein, or any other orders entered

pursuant to the Stipulation.

         6.         Lead Plaintiff’s Counsel’s Attorneys’ Fees and Expenses

         6.1        Lead Counsel may submit an application or applications (the “Fee and Expense

Application”) from the Settlement Fund for: (a) an award of attorneys’ fees; plus (b) expenses or

charges in connection with prosecuting the Litigation; plus (c) any interest earned on such attorneys’

fees and expenses at the same rate and for the same periods as earned by the Settlement Fund (until

paid) as may be awarded by the Court. An application for fees and expenses may include a request

for reimbursement of Lead Plaintiff’s reasonable costs and expenses in connection with its




                                                  - 25 -
4849-3055-8674.v4
representation of the Class pursuant to 15 U.S.C. §78u-4(a)(4). Lead Counsel reserves the right to

make additional applications for fees and expenses incurred.

         6.2        The amount of attorneys’ fees and expenses awarded by the Court is within the sole

discretion of the Court. Any fees and expenses, as awarded by the Court, shall be paid to Lead

Counsel from the Settlement Fund, as ordered, immediately after the Court executes the Judgment

and an order awarding such fees and expenses, notwithstanding the existence of any timely filed

objections thereto or to the Settlement, or potential for appeal therefrom, or collateral attack on the

Settlement or any part thereof. Lead Counsel may thereafter allocate the attorneys’ fees among Lead

Plaintiff’s Counsel in a manner in which it in good faith believes reflects the contributions of such

counsel to the initiation, prosecution, and resolution of the Litigation.

         6.3        In the event that the Effective Date does not occur, or the Judgment or the order

making the Fee and Expense Award is reversed or modified, or this Stipulation is canceled or

terminated for any other reason, and such reversal, modification, cancellation or termination

becomes Final and not subject to review, and in the event that the Fee and Expense Award has been

paid to any extent, then Lead Counsel, including its partners and/or shareholders, and such other

Lead Plaintiff’s Counsel, including their law firms, partners, and/or shareholders, and Lead Plaintiff

who have received any portion of the Fee and Expense Award shall, within five (5) business days

from receiving notice from Defendant’s counsel or from a court of appropriate jurisdiction, refund to

the Settlement Fund all such fees and expenses previously paid to them from the Settlement Fund

plus interest thereon at the same rate as earned by the Settlement Fund in an amount consistent with

such reversal, modification, cancellation or termination, and such fees and expenses shall be returned

to the Settlement Fund in accordance with ¶7.4. Any refunds required pursuant to this ¶6.3 shall be

the several obligation of Lead Plaintiff’s Counsel, including their law firms, partners, and/or

                                                  - 26 -
4849-3055-8674.v4
shareholders, and Lead Plaintiff that received fees or expenses to make appropriate refunds or

repayments to the Settlement Fund. Each such Lead Plaintiff’s Counsel or Lead Plaintiff receiving

an award of fees and expenses, as a condition of receiving such fees and expenses, on behalf of itself

and each partner and/or shareholder of it, agrees that (a) such Person and its partners, shareholders,

and/or members are subject to the jurisdiction of the Court for the purpose of enforcing the

provisions of this paragraph, and (b) are jointly and severally liable for the full amount of all fees,

expenses, and/or costs paid to them from the Settlement Fund together with the interest paid thereon.

Without limitation, Lead Plaintiff’s Counsel and Lead Plaintiff and their partners, shareholders,

and/or members agree that the Court may, upon application of Defendant and notice to Lead

Plaintiff’s Counsel, summarily issue orders, including, but not limited to, judgments and attachment

orders, and may make appropriate findings of or sanctions for contempt, should such law firms or

their partners, shareholders, or members fail to timely repay fees and expenses pursuant to this

paragraph.

         6.4        The procedure for and the allowance or disallowance by the Court of any applications

by any Lead Plaintiff’s Counsel for attorneys’ fees and expenses to be paid out of the Settlement

Fund is not part of the Settlement set forth in this Stipulation, and is to be considered by the Court

separately from the Court’s consideration of the fairness, reasonableness, and adequacy of the

Settlement set forth in this Stipulation, and shall have no effect on the terms of the Stipulation or on

the validity or enforceability of this Settlement. The approval of the Settlement, and it becoming

Final, shall not be contingent on the award of attorneys’ fees and expenses, any award to Lead

Plaintiff, Lead Counsel, or Lead Plaintiff’s Counsel, nor any appeals from such awards. Any order

or proceeding relating to the Fee and Expense Application, or any appeal from any order relating

thereto or reversal or modification thereof, shall not operate to terminate or cancel this Stipulation, or

                                                   - 27 -
4849-3055-8674.v4
affect or delay the finality of the Judgment approving this Stipulation and the Settlement of the

Litigation set forth therein, or any other orders entered pursuant to the Stipulation of Settlement.

         6.5        Any fees and/or expenses awarded by the Court shall be paid solely from the

Settlement Fund. With the sole exception of Defendant’s obligation to pay or cause the Settlement

Amount to be paid into the Escrow Account as provided for in ¶2.2, the Released Defendant Parties

shall have no responsibility for, and no liability whatsoever with respect to, any payment of

attorneys’ fees and/or expenses (including Taxes) to Lead Plaintiff’s Counsel, or any other counsel

or Person who receives payment from the Settlement Fund.

         6.6        The Released Defendant Parties shall have no responsibility for, and no liability

whatsoever with respect to, the allocation among Lead Plaintiff’s Counsel and/or any other Person

who may assert some claim thereto, of any Fee and Expense Award that the Court may make in the

Litigation.

         6.7        The Released Defendant Parties shall have no responsibility for, and no liability

whatsoever with respect to, any attorneys’ fees, costs, or expenses (including Taxes) incurred by or

on behalf of any Class Member, whether or not paid from the Escrow Account.

         7.         Conditions of Settlement, Effect of Disapproval, Cancellation, or
                    Termination

         7.1        The Effective Date of the Settlement shall be conditioned on the occurrence of all of

the following events:

                    (a)    the Court has entered the Preliminary Approval Order directing notice to the

Class, as required by ¶3.1 hereof;

                    (b)    the Settlement Amount has been deposited into the Escrow Account;

                    (c)    Defendant has not exercised its option to terminate the Stipulation pursuant to

¶7.3 hereof;
                                                   - 28 -
4849-3055-8674.v4
                    (d)    the Court has entered the Judgment, or a judgment substantially in the form of

Exhibit B attached hereto; and

                    (e)    the Judgment has become Final, as defined in ¶1.10 hereof.

         7.2        Upon the Effective Date, any and all remaining interest or right of the Defendant in or

to the Settlement Fund, if any, shall be absolutely and forever extinguished. The Released

Defendant Parties shall not have any liability, obligation, or responsibility for the payment of

Claims, Taxes, legal fees, or any other expenses payable from the Settlement Fund. If the conditions

specified in ¶7.1 hereof are not met, then the Settlement shall be canceled and terminated subject to

¶¶7.4-7.6 hereof unless the Settling Parties mutually agree in writing to proceed with the Settlement.

For avoidance of doubt, no order of the Court or modification or reversal on appeal of any order of

the Court concerning the Plan of Allocation or the amount of any attorneys’ fees, expenses, and

interest awarded by the Court to Lead Counsel or expenses to Lead Plaintiff shall operate to

terminate or cancel this Stipulation or constitute grounds for cancellation or termination of the

Stipulation.

         7.3        Each of Lead Plaintiff and Defendant shall have the right to terminate the Settlement

and this Stipulation by providing written notice of their election to do so (“Termination Notice”) to

all other parties hereto within thirty (30) calendar days of: (a) the Court’s refusal to enter an order

preliminarily approving the Settlement and/or permitting Notice of the Settlement to Class Members;

(b) the Court’s refusal to approve the Settlement; (c) the Court’s refusal to enter the Judgment; (d)

the date upon which the Judgment is reversed or vacated or altered following any appeal taken

therefrom, or is successfully collaterally attacked, or otherwise does not become Final; or (e) the

failure of the Effective Date to occur for any reason. Only Defendant shall have the right to

terminate the Settlement and render it null and void in the event that Persons who would otherwise

                                                    - 29 -
4849-3055-8674.v4
be Members of the Class who purchased more than a certain number of SQM ADSs subject to this

Settlement exclude themselves from the Class, as set forth in a separate agreement (the

“Supplemental Agreement”) executed between Lead Plaintiff and Defendant, by and through their

counsel. The Settling Parties agree to maintain the confidentiality of the Supplemental Agreement,

which is being executed concurrently herewith. The Supplemental Agreement shall not be filed with

the Court unless and until the Court requires the Settling Parties to file the Supplemental Agreement

or disclose its terms. If submission of the Supplemental Agreement is ordered by the Court, the

Settling Parties will seek to have the Supplemental Agreement submitted to the Court in camera or

filed under seal, but such disclosure shall be carried out to the fullest extent possible in accordance

with the practices of the Court so as to preserve the confidentiality of the Supplemental Agreement,

particularly the threshold aggregate number of SQM ADSs.

         7.4        Unless otherwise ordered by the Court, in the event this Stipulation is not approved or

this Stipulation or the Settlement is terminated, or canceled, or the Effective Date otherwise fails to

occur for any reason, including, without limitation, in the event the Judgment is reversed or vacated

or altered following any appeal taken therefrom, or is successfully collaterally attacked, or otherwise

does not become Final, within ten (10) business days after written notification of such event is sent

by Defendant’s counsel or Lead Counsel to the Escrow Agent, the Settlement Fund (including

accrued interest), less Taxes, Tax Expenses and Notice and Administration Expenses which have

either been disbursed pursuant to ¶¶2.9 and/or 2.11 hereof, or are chargeable to the Settlement Fund

pursuant to ¶¶2.9 and/or 2.11 hereof, shall be refunded by the Escrow Agent to the Persons who

contributed to the Settlement Fund in proportion to their respective contribution. Such refunds shall

be pursuant to written instructions from Defendant’s counsel. The Escrow Agent or its designee

shall apply for any tax refund owed on the Settlement Amount and pay the proceeds, after deduction

                                                    - 30 -
4849-3055-8674.v4
of any fees or expenses incurred in connection with such application(s) for refund to the same

Persons in the same manner as the Settlement Fund described in this ¶7.4. Such payments shall be

pursuant to written instructions from Defendant’s counsel.

         7.5        In the event that this Stipulation is not approved or this Stipulation or the Settlement

is terminated, canceled, or the Effective Date otherwise fails to occur for any reason, the Settling

Parties shall be restored to their respective positions in the Litigation as of November 11, 2020. In

such event, the terms and provisions of the Stipulation, with the exception of ¶¶1.1-1.31, 2.7-2.9,

2.11-2.13, 6.3, 7.4-7.6, 8.1, and 9.7 hereof, shall have no further force and effect with respect to the

Settling Parties and shall not be used in this Litigation or in any other proceeding for any purpose,

and any judgment or order entered by the Court in accordance with the terms of this Stipulation shall

be treated as vacated, nunc pro tunc. No order of the Court or modification or reversal on appeal of

any order of the Court concerning the Plan of Allocation or any Fee and Expense Award shall

operate to terminate or cancel this Stipulation or constitute grounds for cancellation or termination of

this Stipulation.

         7.6        If the Effective Date does not occur, or if this Stipulation is terminated pursuant to its

terms, neither Lead Plaintiff nor Lead Plaintiff’s Counsel shall have any obligation to repay any

amounts disbursed pursuant to ¶¶2.9 or 2.11. In addition, any amounts already incurred pursuant to

¶¶2.9 or 2.11 hereof at the time of such termination or cancellation but which have not been paid,

shall be paid by the Escrow Agent in accordance with the terms of this Stipulation prior to the

balance being refunded in accordance with ¶¶2.13 and 7.4 hereof.

         8.         No Admission of Liability

         8.1        Neither the Settlement, this Stipulation (whether or not consummated), including the

Exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation that may


                                                     - 31 -
4849-3055-8674.v4
be approved by the Court), the negotiations leading to the execution of this Stipulation and the

Settlement, nor any proceedings, communications, drafts, documents or agreements taken pursuant

to or in connection with this Stipulation, and/or approval of the Settlement (including any arguments

proffered in connection therewith):

                    (a)   shall be offered or received against Defendant as evidence of or construed as

or deemed to be evidence of any presumption, concession, or admission by Defendant of the truth of

any allegations by Lead Plaintiff or any Member of the Class or the validity of any claim that has

been or could have been asserted in the Litigation, or the deficiency of any defense that has been or

could have been asserted in the Litigation or in any other litigation, including, but not limited to,

litigation of the Released Claims, or of any liability, negligence, fault, or wrongdoing of any kind of

Defendant or in any way referred to for any other reason as against Defendant, in any civil, criminal,

or administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of this Stipulation;

                    (b)   shall be offered or received against or to the prejudice of Defendant as

evidence of a presumption, concession, or admission of liability for any fault, misrepresentation, or

omission with respect to any statement or written document approved or made by Defendant, or

against Lead Plaintiff or any Member of the Class as evidence of any infirmity in the claims of Lead

Plaintiff and the Class;

                    (c)   shall be offered or received against Defendant as evidence of a presumption,

concession, or admission of any liability, negligence, fault, or wrongdoing or in any way referred to

for any other reason as against any of the parties to this Stipulation, in any other civil, criminal, or

administrative action or proceeding; provided, however, that if this Stipulation is approved by the




                                                  - 32 -
4849-3055-8674.v4
Court, Defendant and its Related Parties may refer to it to effectuate the release granted them

hereunder; or

                    (d)    shall be construed against Defendant, Lead Plaintiff, or the Class as evidence

of a presumption, concession or admission that the consideration to be given hereunder represents

the amount which could be or would have been recovered after trial or in any proceeding other than

this Settlement.

         9.         Miscellaneous Provisions

         9.1        The Settling Parties: (a) acknowledge that it is their intent to consummate this

Settlement; and (b) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of this Stipulation and to exercise their best efforts to accomplish

the foregoing terms and conditions of this Stipulation.

         9.2        The Settling Parties intend this Settlement to be a final and complete resolution of all

disputes between the Class and the Defendant with respect to the Litigation. The Settlement shall

not be deemed an admission by any Settling Party as to the merits of any claim or defense. The

Judgment will contain a finding that, during the course of the Litigation, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure

11. The Settling Parties agree that the Settlement Amount and the other terms of the Settlement

were negotiated in good faith by the Settling Parties, and reflect a settlement that was reached

voluntarily after consultation with competent legal counsel.

         9.3        The Settling Parties and their counsel agree not to assert in any statement made to any

media representative (whether or not for attribution) that the Litigation was commenced or

prosecuted by Lead Plaintiff or defended by Defendant in bad faith or without a reasonable basis, nor

will they deny that the Litigation was commenced and prosecuted and defended in good faith and is


                                                     - 33 -
4849-3055-8674.v4
being settled voluntarily after consultation with competent legal counsel. In all events, the Settling

Parties and their counsel shall not make any accusations of wrongful or actionable conduct by any

party concerning the prosecution, defenses and resolution of the Litigation, and shall not otherwise

suggest that the Settlement constitutes an admission of any claim or defense alleged. The Settling

Parties reserve their right to rebut, in a manner that such party determines to be appropriate, any

contention made in any public forum regarding the Litigation, including that the Litigation was

brought or defended in bad faith or without a reasonable basis.

         9.4        Defendant and/or the Released Defendant Parties may file this Stipulation and/or the

Judgment from this action in any other action in order to support a defense or counterclaim based on

principles of res judicata, collateral estoppel, release, statute of limitations, statute of repose, good

faith settlement, judgment bar or reduction, or any theory of claim preclusion or issue preclusion or

similar defense or counterclaim, or to effectuate any liability protection under any applicable

insurance policy. The Settling Parties may file this Stipulation and/or the Judgment in any action

that may be brought to enforce the terms of this Stipulation and/or the Judgment. All Settling Parties

submit to the jurisdiction of the Court for purposes of implementing and enforcing the Settlement.

         9.5        All agreements made and orders entered during the course of the Litigation relating to

the confidentiality of information shall survive this Stipulation.

         9.6        All of the Exhibits to this Stipulation and the Supplemental Agreement are material

and integral parts hereof and are fully incorporated herein by this reference.

         9.7        This Stipulation, along with its Exhibits and the Supplemental Agreement, may be

amended or modified only by a written instrument signed by or on behalf of all Settling Parties or

their respective successors-in-interest.




                                                    - 34 -
4849-3055-8674.v4
         9.8        This Stipulation and the Exhibits attached hereto together with the Supplemental

Agreement constitute the entire agreement among the Settling Parties hereto as to the subject matter

hereof and supersede any prior or contemporaneous written or oral agreements or understandings

between the Settling Parties. No representations, warranties, or inducements have been made to any

party concerning this Stipulation, its Exhibits, or the Supplemental Agreement, other than the

representations, warranties, and covenants contained and memorialized in such documents.

         9.9        Except as otherwise provided herein, or otherwise agreed to in writing by the parties

hereto, each party shall bear his, her, or its own fees and costs.

         9.10       Lead Counsel, on behalf of the Class, is expressly authorized by Lead Plaintiff to take

all appropriate action required or permitted to be taken by the Class pursuant to this Stipulation to

effectuate its terms and also is expressly authorized to enter into any modifications or amendments to

this Stipulation on behalf of the Class which it deems appropriate.

         9.11       Each counsel or other Person executing this Stipulation, its Exhibits, the

Supplemental Agreement, or any related Settlement document, on behalf of any party hereto hereby

warrants that such Person has the full authority to do so, and that they have the authority to take

appropriate action required or permitted to be taken pursuant to the Stipulation to effectuate its

terms, without requiring additional consent, approval, or authorization of any other Person, board,

entity, tribunal, or other regulatory or governmental authority.

         9.12       This Stipulation may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. A complete set of

executed counterparts shall be filed with the Court. Signatures sent by facsimile or pdf’d via e-mail

shall be deemed originals.




                                                    - 35 -
4849-3055-8674.v4
         9.13       All notices, requests, demands, claims, and other communications hereunder shall be

in writing and shall be deemed duly given (i) when delivered personally to the recipient, (ii) one (1)

business day after being sent to the recipient by reputable overnight courier service (charges

prepaid), or (iii) seven (7) business days after being mailed to the recipient by certified or registered

mail, return receipt requested and postage prepaid, and addressed to the intended recipient as set

forth below:

         If to Lead Plaintiff or to Lead Counsel:

           ROBBINS GELLER RUDMAN
             & DOWD LLP
           ELLEN GUSIKOFF STEWART
           655 West Broadway, Suite 1900
           San Diego, CA 92101


         If to the Defendant or Defendant’s counsel:
           MILBANK LLP
           GRANT R. MAINLAND
           55 Hudson Yards
           New York, NY 10001

         9.14       This Stipulation shall be binding upon, and inure to the benefit of, the successors and

assigns of the Settling Parties.

         9.15       The Court shall retain jurisdiction with respect to implementation and enforcement of

the terms of this Stipulation, and all Settling Parties submit to the jurisdiction of the Court for

purposes of implementing and enforcing the Settlement embodied in this Stipulation and matters

related to the Settlement.

         9.16       The waiver by one Settling Party of any breach of this Stipulation by any other party

shall not be deemed a waiver by any other Settling Party or a waiver of any other prior or subsequent

breach of this Stipulation.


                                                    - 36 -
4849-3055-8674.v4
           9.17     Pending approval of the Court of this Stipulation and its Exhibits, all non-settlement-

related proceedings in this Litigation shall be stayed and all Members of the Class shall be barred

and enjoined from prosecuting any of the Released Claims against any of the Released Defendant

Parties.

           9.18     This Stipulation, its Exhibits and the Supplemental Agreement shall be considered to

have been negotiated, executed and delivered, and to be wholly performed, in the State of New York

and the rights and obligations of the parties to the Stipulation shall be construed and enforced in

accordance with, and governed by, the internal, substantive laws of the State of New York without

giving effect to its choice-of-law principles, except to the extent that federal law requires that federal

law govern.

           9.19     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

           9.20     This Stipulation shall not be construed more strictly against one party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Settling Parties, it being recognized that it is the result of arm’s-length negotiations between the

Settling Parties and the Settling Parties have contributed substantially and materially to the

preparation of this Stipulation.

           9.21     Nothing in the Stipulation, or the negotiations relating thereto, is intended to or shall

be deemed to constitute a waiver of any applicable privilege or immunity, including, without

limitation, attorney-client privilege, joint defense privilege, or work product protection.




                                                     - 37 -
4849-3055-8674.v4
         9.22       Unless otherwise provided, the Settling Parties may agree to reasonable extensions of

time to carry out any of the provisions of this Stipulation without further order of the Court.

         IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be executed, by

their duly authorized attorneys, dated December 11, 2020.

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   AELISH M. BAIG
                                                   MATTHEW S. MELAMED
                                                   ARMEN ZOHRABIAN
                                                   JOHN H. GEORGE




                                                                    AELISH M. BAIG

                                                   Post Montgomery Center
                                                   One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
                                                   Telephone: 415/288-4545
                                                   415/288-4534 (fax)
                                                   aelishb@rgrdlaw.com
                                                   mmelamed@rgrdlaw.com
                                                   azohrabian@rgrdlaw.com
                                                   jgeorge@rgrdlaw.com

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   SAMUEL H. RUDMAN
                                                   58 South Service Road, Suite 200
                                                   Melville, NY 11747
                                                   Telephone: 631/367-7100
                                                   631/367-1173 (fax)
                                                   srudman@rgrdlaw.com




                                                   - 38 -
4849-3055-8674.v4
                    ROBBINS GELLER RUDMAN
                      & DOWD LLP
                    DANIEL S. DROSMAN
                    ELLEN GUSIKOFF STEWART
                    655 West Broadway, Suite 1900
                    San Diego, CA 92101
                    Telephone: 619/231-1058
                    619/231-7423 (fax)
                    elleng@rgrdlaw.com
                    ddrosman@rgrdlaw.com

                    ROBBINS GELLER RUDMAN
                      & DOWD LLP
                    SABRINA E. TIRABASSI
                    120 East Palmetto Park Road, Suite 500
                    Boca Raton, FL 33432
                    Telephone: 561/750-3000
                    561/750-3364 (fax)
                    stirabassi@rgrdlaw.com

                    Lead Counsel for Plaintiff




                    - 39 -
4849-3055-8674.v4
                               CERTIFICATE OF SERVICE

       I Aelish M. Baig, hereby certify that on December 11, 2020, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice.

                                                               /s/ Aelish M. Baig
                                                               AELISH M. BAIG
